 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMedical Center of Beaver County, Inc. and District1199P, National Union of Hospital and HealthCare Employees, RWDSU, AFL-CIO. Case 6-CA- 15480September 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERUpon a charge filed on May 14, 1982, by District1199P, National Union of Hospital and Health CareEmployees, RWDSU, AFL-CIO, herein called theUnion, and duly served on Medical Center ofBeaver County, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 6,issued a complaint on June 10, 1982, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 30,1982, following a Board election in Case 6-RC-8976, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;1andthat, commencing on or about May 10, 1982, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On June 21, 1982, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On June 25, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 1, 1982, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a response to the Notice To Show Cause.()Official notice is taken of the record in the representation proceed-ing. Ca;se 6 RC K976 as the term "record" is defined in Ses. 102 68 and102.69(g) of the ieiard's Rules and Regulations. Series 8. as amended. SeeLI' I Electrrm.vow s. Inc, 166 NLRB 938 (1967), enfd. 388 F.2d 683 (41hCir 1968): (oldeln Age l ever(uge (Co., 67 NI RB 151 (1967), enfd. 415F 2d 26 (5th Cir 1969), Inteteip Cio. v .Peonl'o. 26 F-.Supp. 573(D.C Va. 1967); I/)lihrt C(orp. 164 NIRB 378 (1967). enfd 397 F.2d 91(7th Cir 1h8):. Sc.c 9d) of Ihe NI RA. ais allended264 NLRB No. 39Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its opposi-tion to the Motion for Summary Judgment, Re-spondent contends that the Board's certification ofthe Union was invalid. Respondent asserts that theBoard erred in overruling its objections to the elec-tion and that the Board failed to consider and toarticulate the basis for overruling many of theseobjections.Review of the record herein, including therecord in Case 6-RC-8976, reveals that in the elec-tion conducted on May 15, 1981, there were 143votes cast for, and 133 votes cast against, theUnion. There were nine challenged ballots, an in-sufficient number to affect the results of the elec-tion. Respondent filed timely objections to the elec-tion alleging, inter alia, that the Union engaged inelectioneering in the voting area, that the Unionopenly maintained a tally or list of voters, that theUnion made illegal statements and promises con-cerning waiver of initiation fees, and that the elec-tion was improperly influenced by the interferenceof third parties. Following an investigation, the Re-gional Director on June 3, 1981, issued an order re-quiring that a hearing be held on Respondent's ob-jections. After the hearing, the Hearing Officerrecommended that all of Respondent's objectionsbe overruled and the election not be set aside. OnApril 30, 1982, the Board adopted the Hearing Of-ficer's report, and certified the Union. It thus ap-pears that Respondent is attempting to raise hereinissues which were raised and determined in the un-derlying representation case.We find no merit in Respondent's contention thatthe Board failed to consider and to articulate thebasis for denying several of its objections in its de-cision in the representation case, 261 NLRB 678(1982). In that case the Board specifically adoptedthe Hearing Officer's recommendations and hisfindings in support thereof. The decision also dis-cussed in detail the Board's reasons for overrulingone objection, and included several explanatoryfootnotes relating to other objections. To theextent Respondent asserts that the Board's decisiontogether with the Hearing Officer's report set forthno valid basis for dismissing its objections, we findRespondent's contention to be an indirect attemptto relitigate the underlying representation case.256 MEDICAL CENTER OF BEAVER COUNTYIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Pennsylvania nonprofit corporation withits principal facility located in Brighton Township,Pennsylvania, where it has been engaged in the op-eration of a health care institution. During the 12-month period ending May 31, 1982, Respondent, inthe course and conduct of its business operations,received gross revenues in excess of $250,000.During the same 12-month period, Respondent pur-chased goods and materials valued in excess of$50,000 from points located directly outside theCommonwealth of Pennsylvania for use at itsBrighton Township, Pennsylvania, facility.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOL VEDDistrict 1199P, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.' See Pittrhlrgh Plare Gl,s C(;, v .\. RR .A I I! S 146. It2 (19q41);Rules and Regulation's of the Hlard, Secs 102 67(0) and 102.h0(c)III. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time licensedpractical nurses and technicians, including Au-topsy Technicians, Bio-med Equipment Tech-nicians, Cytologists, LPNs, Medical Lab Tech-nicians, Nuclear Medical Technologists, Oper-ating Room Technicians, Physical TherapyAssistants, Physical Therapy Technicians, Ra-diology Technologists, Radiation TherapyTechnologists, Respiratory Technicians, andUltra-Sound Technologists; excluding all otheremployees, office clerical employees, EEGand EKG Technicians, confidential employees,pharmacy technicians, sterilization processtechnicians, service and maintenance employ-ees, medical laboratory technologists, regis-tered nurses and other professional employees,guards and supervisors as defined in the Act.32. The certificationOn May 15, 1981, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervisio'n of the RegionalDirector for Region 6, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton April 30, 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 4, 1982, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about May 10, 1982, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargaina In its answer to the complaint. Respondent denies that the ahose-de-scribed unit is appropriapr te for the puilpo,e of cof llcli hrgainilig Withinthe mearning of Sec, q(h) of tlhe cUt V'e not. hosxecer. that i Ithe un-derlying representation case tile Roard funds ai ,tipulilatcd h, the parlcs,.that Ihis unit is ipproprl:ate257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMay 10, 1982, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respcndent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF lAW1. Medical Center of Beaver County, Inc., is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. District 1199P, National Union of Hospitaland Health Care Employees, RWDSU, AFL-CIO,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. All full-time and regular part-time licensedpractical nurses and technicians, including AutopsyTechnicians, Bio-med Equipment Technicians, Cy-tologists, LPNs, Medical Lab Technicians, NuclearMedical Technologists, Operating Room Techni-cians, Physical Therapy Assistants, Physical Ther-apy Technicians, Radiology Technologists, Radi-ation Therapy Technologists, Respiratory Techni-cians, and Ultra-Sound Technologists; excluding allother employees, office clerical employees, EEGand EKG Technicians, confidential employees,pharmacy technicians, sterilization process techni-cians, service and maintenance employees, medicallaboratory technologists, registered nurses andother professional employees, guards and supervi-sors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since April 30, 1982, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about May 10, 1982, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Medical Center of Beaver County, Inc., BrightonTownship, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with District 1199P, Na-tional Union of Hospital and Health Care Employ-ees, RWDSU, AFL-CIO, as the exclusive bargain-258 MEDICAL CENTER OF BEAVER COUNTIYing representative of its employees in the followingappropriate unit:All full-time and regular part-time licensedpractical nurses and technicians, including Au-topsy Technicians, Bio-med Equipment Tech-nicians, Cytologists, LPNs, Medical Lab Tech-nicans, Nuclear Medical Technologists, Oper-ating Room Technicians, Physical TherapyAssistants, Physical Therapy Technicians, Ra-diology Technologists, Radiation TherapyTechnologists, Respiratory Technicians, andUltra-Sound Technologists; excluding all otheremployees, office clerical employees, EEGand EKG Technicians, confidential employees,pharmacy technicians, sterilization processtechnicians, service and maintenance employ-ees, medical laboratory technologists, regis-tered nurses and other professional employees,guards and supervisors and defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Brighton Township, Pennsylvania,facility copies of the attached notice marked "Ap-pendix."4Copies of said notice, on forms providedby the Regional Director for Region 6, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER HUNTER, dissenting:I am unable to join my colleagues in granting theGeneral Counsel's Motion for Summary Judgment.I In the event that this Order is enforced h) a Judgment of a UnitedStates Court of Appeals, the ',ords in the notice reading "Posted byOrder of the National L.ahor Relations rBoard" shall read "Posted Pursu-ant to a Judgment of the United Stales Court of Appeals Enforcing anOrder of Ihe Natillonal L.ahor Relations Board"As I indicated in my dissenting opinion in the un-derlying representation proceeding,5Respondent'sObjection 2, which alleged that the Union's agentshad openly kept and used a tally of voters duringthe election, clearly had merit and, therefore, a cer-tification of representation should not have beenissued. As that certification is the basis for findingRespondent's refusal to bargain violated the Act, Iam unable to join in that finding and I respectfullydissent.261 NLRB 678 (19821APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIT L NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith District 1199P, National Union of Hospi-tal and Health Care Employees, RWDSU,AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time licensedpractical nurses and technicians, includingAutopsy Technicians, Bio-med EquipmentTechnicians, Cytologists, LPNs, MedicalLab Technicians, Physical Therapy Assis-tants, Physical Therapy Technicians, Radiol-ogy Technologists, Radiation TherapyTechnologists, Respiratory Technicians, andUltra-Sound Technologists; excluding allother employees, office clerical employees,EEG and EKG Technicians, confidentialemployees, pharmacy technicians, steriliza-tion process technicians, service and mainte-nance employees, medical laboratory tech-nologists, registered nurses and other profes-259 260 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsional employees, guards and supervisors asdefined in the Act.MEDICAL CENTER OF BEAVERCOUNTY, INC.